DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on July 31, 2020.  As directed by the amendment: no claims have been amended, claims 1-19 have been canceled, and new claims 20-35 have been added.  Thus, claims 20-35 are presently pending in the application.
Drawings
The drawings are objected to because Fig. 26 shows multiple separate elements in the same figure with no connection shown.  It is suggested that the figure be amended to either show a connection (such as a dashed line connecting the elements or a bracket enclosing the separated elements) or label the elements as separate figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21-24 each recite “The device of Claim 1” in line 1.  However, Claim 1 has been canceled.  Thus, the dependency of the claims is unclear and therefore the scope is uncertain.  For purposes of examination, it is assumed that claims 21, 22, and 24 are dependent upon independent claim 20 and that claim 23 is dependent upon claim 22.
Claim 31 recites “a pressure indication system in line 7.  However, since “ a pressure indication system” has already been introduced in line 4, it is not clear if this is a new additional pressure indication system or if the limitation is attempting to refer to the same pressure indication system already recited.  For purposes of examination, it is assumed that the two instances of a pressure indication system are the same pressure indication system.
Claims 32-35 are rejected based solely on their dependency to rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 25-27, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US 4,513,737), in view of Kohr et al. (US 6,616,621).
As to claim 20, Mabuchi discloses a device (Fig. 1, Fig. 2) comprising: an enclosure 1, 2, 5 having a cylindrical bore 1, 5 (see Fig. 1, Fig. 2); a piston 4 located within the cylindrical bore 1, 5, the piston 4 having a first end and a second end (left and right ends shown in Fig. 1); and further discloses a motor within the enclosure 1, 2, 5 (motor 20, Fig. 1, col. 2, ln. 39-52).
Mabuchi lacks detailed description as to a motor controller within the enclosure, the motor controller responsive to a magnitude of electrical current flowing through the motor to activate a pressure indication signal corresponding to the magnitude of the electrical current, and at least one display device that receives the at least one pressure indication signal to display a visual indication of a pressure
However, Kohr teaches a motor controller 6 (circuit 6 controls the motor the set frequency, Fig. 1, col. 6, ln. 42) within an enclosure 9 (housing 9) of a massaging device, the motor controller 6 responsive to a magnitude of electrical current flowing through the motor 1 to activate a pressure indication signal corresponding to the magnitude of the electrical current, and at least one display device (LED 10) that receives the at least one pressure indication signal to display a visual indication of a pressure (col. 6, ln. 38-65, circuit/controller 6 activates LED 10 to change from green to red when the electric current exceeds a threshold (impending overload); the circuit/controller 6 also reduces the speed of the motor automatically in response to the impending overload).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Mabuchi to include the motor controller activating an LED indicator/display device when an overload condition is impending, as taught by Kohr, in order to provide feedback to the user and avoid motor burnout.
As to claim 21, the modified device of Mabuchi discloses an applicator head 6 (Fig. 1, Fig .2 of Mabuchi) that is removably coupled to the piston 4 (see Fig. 8, col. 6, ln. 24-37).  
As to claim 22, the modified device of Mabuchi discloses that a rigid reciprocation linkage 3 (since the rod 3 does not bend when the rotation movement is performed, as shown in Figs. 3-5 of Mabuchi, it is considered relatively rigid) having a first end (at crankshaft 19) and a second end (at rod shaft 18), the first end of the rigid reciprocation linkage 3 coupled to a pivot of a crank 19, the second end 18 of the reciprocation linkage 3 pivotally coupled to the first end of the piston 4 (see Fig. 1, Fig. 2 of Mabuchi, col. 2, ln. 47-50).  
As to claim 25, Mabuchi discloses a method (Fig. 1, Fig. 2) comprising: rotating a shaft 21 (motor output shaft 21, Fig. 1, Fig. 2) of a percussive massage device (col. 2, ln. 39-52), and further discloses the massage device having an applicator head 3 (col. 2, ln. 53-58).  
Mabuchi lacks detailed description as to measuring a magnitude of electrical current, the measured magnitude of electrical current having a current magnitude; and displaying a pressure indicator corresponding to the current magnitude responsive to a pressure applied to an applicator head.
However, Kohr teaches measuring a magnitude of electrical current through a motor 1 (Fig. 1) of a massaging device, the measured magnitude of electrical current having a current magnitude; and displaying a pressure indicator (LED 10) corresponding to the current magnitude responsive to a pressure applied to an applicator head 3 that receives the at least one pressure indication signal to display a visual indication of a pressure (col. 6, ln. 38-65, circuit/controller 6 activates LED 10 to change from green to red when the electric current exceeds a threshold (impending overload); thus, the LED serves as an indicator of the relative pressure applied by the treatment head 3, green indicating a lower acceptable pressure, while red indicates too much pressure for the motor to safely maintain its speed without overloading; the circuit/controller 6 also reduces the speed of the motor automatically in response to the impending overload).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the methd of Mabuchi to include measuring a magnitude of electric current flowing through the motor and activating an LED indicator/display device when an overload condition is impending, as taught by Kohr, in order to provide feedback to the user and avoid motor burnout.
As to claim 26, the modified device of Mabuchi discloses an applicator head 6 (Fig. 1, Fig .2 of Mabuchi) that is removably coupled to a first end of a piston 4 (see Fig. 8, col. 6, ln. 24-37).  
As to claim 27, the modified device of Mabuchi discloses coupling a first end of a rigid reciprocation linkage 3 to the electric motor 20 (end 19 of rod 3 is coupled to motor 20 through disk 17, see Fig. 1 of Mabuchi; since the rod 3 does not bend when the rotation movement is performed, as shown in Figs. 3-5, it is considered relatively rigid) and coupling a second end (at rod shaft 18) of the reciprocation linkage 3 to a second end of the piston 4 (see Fig. 1, Fig. 2, col. 2, ln. 47-50).  
As to claim 31, Mabuchi discloses a percussive massage device (Fig. 1, Fig. 2) comprising: an applicator head 6 (Fig. 1, Fig .2 of Mabuchi) coupled to a piston 4 (see Fig. 8, col. 6, ln. 24-37), and further discloses a motor for driving the piston and applicator head (Fig. 1, col. 2, ln. 39-52).
Mabuchi lacks detailed description as to a motor controller configured to selectively provide electrical energy to the motor, the motor controller including a pressure indication system, the pressure indication system configured to measure a magnitude of electrical current flowing through the motor; and a pressure indication system including a pressure indication display (LED 10) having a plurality of display states (OFF, green, and red), each display state corresponding to the magnitude of the current corresponding to a pressure applied against the applicator head. 
However, Kohr teaches a motor controller 6 of a massaging device (Fig. 1, Fig. 2) configured to selectively provide electrical energy to the motor (circuit 6 controls the motor at the set frequency, Fig. 1, col. 6, ln. 42), the motor controller 6 including a pressure indication system configured to measure a magnitude of electrical current flowing through the motor; and a pressure indication system including a pressure indication display (LED 10) having a plurality of display states (OFF, green, and red), each display state corresponding to the magnitude of the current corresponding to a pressure applied against the applicator head (col. 6, ln. 38-65, circuit/controller 6 activates LED 10 to change from green to red when the electric current exceeds a threshold (impending overload); the circuit/controller 6 also reduces the speed of the motor automatically in response to the impending overload).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Mabuchi to include the motor controller activating an LED indicator/display device when an overload condition is impending, as taught by Kohr, in order to provide feedback to the user and avoid motor burnout.
As to claim 34, the modified device of Mabuchi discloses that a first end (at crankshaft 19) of a rigid linkage 3 (since the rod 3 does not bend when the rotation movement is performed, as shown in Figs. 3-5 of Mabuchi, it is considered relatively rigid) is coupled to the motor 20 and a second end (at rod shaft 18) of the rigid linkage 3 pivotally coupled to an end of the piston 4 (see Fig. 1, Fig. 2 of Mabuchi, col. 2, ln. 47-50).  
Claims 24, 29, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US 4,513,737), in view of Kohr et al. (US 6,616,621), as applied to claims 20, 25, and 31 above, and further in view of Keller et al. (US 5,656,017) and Sedic (US 2018/0168913).
As to claim 24, the modified device of Mabuchi discloses the claimed invention except that the motor controller includes a radio frequency transceiver, which selectively transmits a signal that includes a representation of a speed of the motor and a range of pressure applied to an applicator head.  
However, Keller teaches a percussive massage device (Fig. 4) that generates a signal including a representation of speed (dynamic output response can include output velocity) and pressure (input force) at an applicator head 20 (col. 4,ln. 50-59) and transmits the signal to a data acquisition and analysis means (col. 12, ln. 3-10) for displaying various data/graphs to a user/operator (col. 12, ln. 34-38).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Mabuchi to include obtaining and transmitting a signal related to motor speed (output velocity) and range of pressures applied to the applicator head (input force), as taught by Keller, in order to provide more information to the operator about the historical use of the device and patient response.  
Furthermore, Sedic teaches transmitting data from a massage device to an external device via a radiofrequency transceiver (paragraph [0081]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Mabuchi so that the means for transmitting the signal is a radiofrequency transceiver, as taught by Sedic, in order to provide a suitable well known means for transmitting signals which eliminates the need for wires/cables.
As to claims 29 and 30, the modified method of Mabuchi discloses the claimed invention except transmitting a radiofrequency signal that includes a representation of a speed of the motor and a range of pressure applied to the applicator head and receiving the transmitted radio frequency signal by a remote communication device; storing the speed and pressure applied along with a time when the radio frequency signal is received; and retrieving the stored speed, the pressure applied and the time to display the speed the pressure applied and the time on the remote communication device.  
However, Keller teaches a percussive massage device (Fig. 4) that generates a signal including a representation of speed (dynamic output response can include output velocity) and pressure (input force) at an applicator head 20 (col. 4,ln. 50-59) and transmits the signal to a data acquisition and analysis means (col. 12, ln. 3-10) for displaying various data/graphs to a user/operator (col. 12, ln. 34-38).  Keller further teaches storing and displaying time signal history of output velocity and input force, col. 12, ln. 3-10; col. 12, ln. 34-38; col. 4, ln. 53-55).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Mabuchi to include obtaining and transmitting a signal related to motor speed (output velocity) and range of pressures applied to the applicator head (input force), as taught by Keller, in order to provide more information to the operator about the historical use of the device and patient response.  
Furthermore, Sedic teaches transmitting data from a massage device to a remote device via a radiofrequency transceiver (paragraph [0081]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Mabuchi so that the data is transmitted to a remote device via a radiofrequency signal, as taught by Sedic, in order to provide a suitable well known means for transmitting data to a remote location which eliminates the need for wires/cables.
As to claim 33, the modified device of Mabuchi discloses the claimed invention except that the motor controller includes a radio frequency transceiver, which selectively transmits a signal that includes a representation of the speed of the motor and pressure applied to the applicator head.  
However, Keller teaches a percussive massage device (Fig. 4) that generates a signal including a representation of speed (dynamic output response can include output velocity) and pressure (input force) at an applicator head 20 (col. 4,ln. 50-59) and transmits the signal to a data acquisition and analysis means (col. 12, ln. 3-10) for displaying various data/graphs to a user/operator (col. 12, ln. 34-38).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Mabuchi to include obtaining and transmitting a signal related to motor speed (output velocity) and range of pressures applied to the applicator head (input force), as taught by Keller, in order to provide more information to the operator about the historical use of the device and patient response.  
Furthermore, Sedic teaches transmitting data from a massage device to an external device via a radiofrequency transceiver (paragraph [0081]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Mabuchi so that the means for transmitting the signal is a radiofrequency transceiver, as taught by Sedic, in order to provide a suitable well known means for transmitting signals which eliminates the need for wires/cables.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US 4,513,737), in view of Kohr et al. (US 6,616,621), as applied to claim 31 above, and further in view of Tsai et al. (US 2009/0270915).
As to claim 32, the modified device of Mabuchi discloses that the pressure indication display comprises a first display device (LED 10), but does not disclose, a second display device and a third display device, each display device having a respective non-illuminated state and a respective illuminated state, wherein: the first display device is in the respective non-illuminated state if the magnitude of the calibrated current is less than a first threshold magnitude and is in the respective illuminated state when the magnitude of the calibrated current is at least as great as the first threshold magnitude and less than a second threshold magnitude; the second display device is in the respective non-illuminated state if the magnitude of the calibrated current is less than the second threshold magnitude and is in the respective illuminated state when the magnitude of the calibrated current is at least as great as the second threshold magnitude and is less than a third threshold magnitude; and the third display device is in the respective non-illuminated state if the magnitude of the calibrated current is less than the third threshold Page 4 of 6Application No. 16/887,383Filed: May 29, 2020magnitude and is in the respective illuminated state when the magnitude of the calibrated current is at least as great as the third threshold magnitude.
However, Tsai teaches a pressure indication display 170 (Fig. 1) of a percussive massage device, the display comprising a first display device 170, a second display device 170 and a third display device 170, each display device having a respective non-illuminated state and a respective illuminated state (LEDs 170, paragraph [0048]), wherein: the first display device 170 is in the respective non-illuminated state if the magnitude of the calibrated current is less than a first threshold magnitude (“first predetermined amount”, such as “19 pounds, paragraph [0049]) and is in the respective illuminated state when the magnitude of the calibrated current is at least as great as the first threshold magnitude and less than a second threshold magnitude; the second display device 170 is in the respective non-illuminated state if the magnitude of the calibrated current is less than the second threshold magnitude (“second predetermined amount”, such as 34 pounds, paragraph [0049]) and is in the respective illuminated state when the magnitude of the calibrated current is at least as great as the second threshold magnitude and is less than a third threshold magnitude; and the third display device is in the respective non-illuminated state if the magnitude of the calibrated current is less than the third threshold Page 4 of 6Application No. 16/887,383Filed: May 29, 2020magnitude (38 pounds, paragraph [0049]) and is in the respective illuminated state when the magnitude of the calibrated current is at least as great as the third threshold magnitude (the LED indicators 170 notify the operator when progressively larger pressures are applied during preload by illuminating the LED associated with each threshold pressure/force, paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Mabuchi so that the pressure indicator includes a plurality of LEDs corresponding to increasing threshold levels, as taught by Tsai, in order to provide more detailed feedback to the operator about how much pressure is being applied to the patient.  
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danby et al. (US 2015/0005682) discloses a percussive massage device having a removable treatment head and a motor.
Fuhr et al. (US 2014/0031866) discloses a percussive device including a means for measuring electric current of a motor such as a current transducer, a small integrated resistor, and further discloses a computational control circuit that correlates the measured electric current to values representing an output thrust force. 
Black (US 2017/0333280) discloses a means 1720 (Fig. 17) for displaying pressure applied during treatment comprising a plurality of pressure indicators each corresponding to a range of pressure (red, yellow, and green colored LEDs are used to convey the appropriateness of the pressure being applied, paragraph [0071]).  
Evans et al. (US 4,841,955) and Mabuchi (US 4,088,128) disclose percussive massage devices with a motor whose speed/velocity is controlled by varying the current/voltage applied. Segal (US 4,790,296) discloses a percussive massage device having a motor whose drive shaft is coupled to a drive wheel in turn connected to a reciprocation linkage which connects to a piston and massage head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785